Oliver, Chief Judge:
This appeal for reappraisement relates to certain so-called “Musketeer” glass bottles that were exported from France and entered at the port of Chicago, Ill.
*440Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the “Musketeer” bottles in question is export value, as defined in section 402 (d) of the Tariff Act of 1930, and that such dutiable value for the merchandise is $6 per case, and I so hold. Judgment will be rendered accordingly.